NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                   Submitted August 19, 2010*
                                   Decided November 22, 2010

                                               Before

                               JOEL M. FLAUM, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

                               DIANE P. WOOD, Circuit Judge



No. 09‐2381

UNITED STATES OF AMERICA,                                Appeal from the United States District
                  Plaintiff‐Appellee,                    Court for the Southern District of Illinois

       v.                                                No. 3:03‐CR‐30140‐001‐MJR

PAUL E. PODHORN, JR.,                                    Michael J. Reagan, Judge.
               Defendant‐Appellant.




       *
          After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  Thus the appeal is submitted on the briefs and the record.  Fed. R.
App.  P.  34(a)(2).  This  appeal  has  been  submitted  to  the  original  panel  in  accordance  with
Seventh Circuit Internal Operating Procedure 6(b). 
No. 09‐2381                                                                               Page 2



                                          O R D E R

        On December 8, 2008, this court handed down its decision in Paul E. Podhorn, Jr.’s,
appeal from his convictions for a variety of offenses, including making false statements in
violation of 18 U.S.C. § 1001(a)(2), selling stolen firearms in violation of 18 U.S.C. § 922(j), 
selling firearms without maintaining proper records in violation of 18 U.S.C. § 922(b)(5),
and failing to maintain proper firearm records in violation of 18 U.S.C. § 922(m). United
States v. Podhorn, 549 F.3d 552 (7th Cir. 2008). We affirmed these convictions, but the
majority concluded that the district court erred in calculating Podhorn’s advisory
sentencing guideline range. In particular, we held that Podhorn should not have received an
enhancement under U.S.S.G. § 2K2.1(b)(4), which provides that in calculating offense level,
“if any firearm . . . was stolen, increase by two levels.” The offense with which Podhorn was
charged, 18 U.S.C. § 922(j), already includes as an element the fact that the firearm specified
in the indictment was stolen; we reasoned that Application Note 9 to § 2K2.1(b)(4)
instructed the court not to impose the enhancement in that situation. 

        The case then returned to the district court, which decided to hold a status hearing
by teleconference to decide how best to proceed. The court invited the attorneys for the
government and the defendant to submit memoranda setting forth their position on
resentencing. Given the narrow scope of the remand, the court opined that a full‐blown
sentencing hearing was probably unnecessary, but it added that if Podhorn felt strongly that
he wanted to appear in person, the court was willing to consider such a request. The
government filed its sentencing memorandum on February 20, 2009. Podhorn’s original
offense level was a 28, and his criminal history category was I; following this court’s
decision, the government (agreeing with the district court’s preliminary comments) argued
that the offense level was now a 26, and the revised guideline range was 63 to 78 months. It
recommended a sentence of 71 months, in the middle of that range.

        Podhorn did not respond right away with a memorandum on the merits. Instead, on
March 6, 2009, his lawyer filed a Motion for Extension of Time and Access to Medical
Records. Three days later, Podhorn himself filed a pro se motion entitled “Notice of Exercise
of Constitutional Right to Appear.” The district court struck the latter motion because it was
pro se and Podhorn was represented by counsel. The government objected to Podhorn’s
request for medical records, because Podhorn’s medical condition was not an issue at re‐
sentencing, in its view, and thus the records were not required. The district court granted
Podhorn’s motion for more time, but it denied the motion for medical records. Podhorn
submitted his memorandum on resentencing on March 24, 2009. He agreed that the new
guideline range was 63 to 78 months, but he urged the court to take his post‐conviction
No. 09‐2381                                                                               Page 3



medical condition into account in resentencing. Once again, the court refused, on the
understanding that this court’s remand limited it to correcting the guidelines computation
and eliminating the two‐level increase for stolen firearms. More motions were exchanged,
but on May 14, 2009, the district court re‐sentenced Podhorn in accordance with  the
position it had taken. It noted that it had selected an 87‐month sentence before, which was
at the mid‐point of Podhorn’s old guidelines range of 78 to 97 months. It announced that
Podhorn’s new sentence would be 70 months, at the midpoint of his new range. Podhorn
appealed. He was released from custody on December 16, 2009, but he is still serving his
two‐year term of supervised release. 

        Podhorn’s new appeal presents two issues: whether the district court erred when it
found that his recent medical condition was irrelevant to the resentencing proceeding, and
whether he had a right to be physically present at a resentencing hearing. On the first point,
Podhorn argues that his “new medical problems amounted to an exception to this Court’s
stated scope of remand, even if this Court intended to limit the scope of the remand.” He
assumes that the district court thought that it was unable to consider medical issues that
were “extraordinary and unforeseen.” He asserts that it was error not to permit him to
appear in person because the best source of the new medical information he wanted to
introduce was his own testimony. Conceding that this court’s decision in United States v.
Parker, 101 F.3d 527, 528 (7th Cir. 1996), holds that he had no right to be present, he urges us
to overrule Parker and adopt the position taken by some other courts. See United States v.
Demott, 513 F.3d 55, 58 (2d Cir. 2008) (holding that there is a right to be present at
resentencing, but that denial of the right is subject to harmless error review); United States v.
Faulks, 201 F.3d 208, 209 (3d Cir. 2000) (holding that the right exists and that its denial was
not harmless); and United States v. Moree, 928 F.2d 654, 656 (5th Cir. 1991) (distinguishing
between modification of an existing sentence, for which no right to be present exists, and
imposition of a new sentence, for which there is a right to be present and allocute). The
government responds that the scope of our remand was limited and did not invite a full‐
blown resentencing at which Podhorn’s medical conditions had to be considered. Given the
narrowness of the remand, it continues, this is not one of the situations in which the
defendant’s right to be present is triggered.

        The district court properly understood our remand as a very limited one. Indeed, our
earlier opinion affirmed virtually everything that it did, both with respect its handling of
guilt‐related issues such as Podhorn’s motion to suppress, the jury instructions, and the
court’s evidentiary rulings, as well as its decisions on all sentencing issues except the one
about § 2K2.1(b)(4). We thus do not need to decide whether, in a full resentencing, a
defendant is entitled to be present, either in general or for the particular purpose of
No. 09‐2381                                                                             Page 4



introducing new evidence about his health. Here, the court fixed the guideline problem that
we had identified and applied exactly the same approach to the resentencing as it had used
in the original proceeding – that is, it chose a number at the mid‐point of the correct range. 

        The only evidence Podhorn wanted to introduce in favor of a more lenient sentence 
related to his medical condition and the difficulty he was having in prison obtaining proper
treatment. Although the latter problem has presumably gone away now that Podhorn is no
longer in prison and is on supervised release, his argument is still properly before us,
because the supervised release would end sooner if he were to prevail. But, as the
government points out, a district court is not required to consider mitigating conduct that
occurs between the original sentencing and re‐sentencing. United States v. Brick, 905 F.2d
1092, 1096‐97 (7th Cir. 1990). There are other ways in which extraordinary medical
conditions can be handled, including through placement in a properly equipped prison
facility or through a motion by the Bureau of Prisons made under 18 U.S.C.
§ 3582(c)(1)(A)(i).

        Podhorn’s argument about his right to be present founders (as he concedes) on this
court’s decision in Parker. We are not saying that Parker applies to every remand for
resentencing, no matter how broad or narrow. But when, as Parker said, the earlier “opinion
identifies a discreet, particular error that can be corrected on remand without the need for
redetermination of other issues, the district court is limited to correcting that error.” 101
F.3d at 528. It is worth recalling in this case that the district court chose to exercise its
sentencing discretion by lowering Podhorn’s sentence from 87 months down to 70 months.
Nothing precluded the court from deciding that the 87‐month term continued to represent a
reasonable sentence, even though it was nine months above the corrected advisory
guideline range, as long as the court gave an adequate explanation for its rationale. Instead,
the court lowered the sentence, after giving Podhorn the opportunity to file a written
document that would serve as his allocution on this limited resentencing and learning about
his medical problems. Given the nature of this proceeding, we are satisfied that this was
enough.

       The judgment of the district court is AFFIRMED.